 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10

11                                                  Case No. 1:19-cv-00711-EPG (PC)
     ADAM SHARPE,
12                                                  FINDINGS AND RECOMMENDATIONS
                        Plaintiff,
13                                                  RECOMMENDING THAT CERTAIN CLAIMS
            v.                                      AND DEFENDANTS BE DISMISSED
14
     STU SHERMAN, et al.,
                                                    (ECF NOS. 1 & 11)
15
                        Defendants.
                                                    OBJECTIONS, IF ANY, DUE WITHIN
16                                                  FOURTEEN DAYS
17
                                                    ORDER DIRECTING CLERK TO ASSIGN
18                                                  DISTRICT JUDGE

19

20
            Adam Sharpe (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in
21
     this civil rights action pursuant to 42 U.S.C. § 1983.
22
            Plaintiff filed the complaint commencing this action on May 21, 2019, (ECF No. 1.) The
23
     Court screened Plaintiff’s complaint. (ECF No. 11.) The Court found that only the following
24
     claims should proceed past the screening stage: “deliberate indifference to serious medical needs
25
     in violation of the Eighth Amendment against C. Cryer, J. Lewis, and S. Gates, as well as a claim
26
     for failure to protect in violation of the Eighth Amendment against S. Smith.” (Id. at 2.)
27
            The Court allowed Plaintiff to choose between proceeding only on the claims found
28
                                                       1
 1   cognizable by the Court in the screening order, amending the complaint, or standing on the
 2   complaint subject to the Court issuing findings and recommendations to a district judge consistent
 3   with the screening order. (Id.) On November 27, 2019, Plaintiff notified the Court that he wants
 4   to proceed only on the claims found cognizable by the screening order. (ECF No. 12.)
 5          Accordingly, for the reasons set forth in the Court’s screening order that was entered on
 6   November 7, 2019 (ECF No. 11.), and because Plaintiff has notified the Court that he wants to
 7   proceed only on the claims found cognizable in the screening order (ECF No. 12.), it is HEREBY
 8   RECOMMENDED that all claims and defendants be dismissed, except for Plaintiff’s claims for
 9   deliberate indifference to serious medical needs in violation of the Eighth Amendment against C.
10   Cryer, J. Lewis, and S. Gates and Plaintiff’s claim for failure to protect in violation of the Eighth
11   Amendment against S. Smith.
12          These findings and recommendations are submitted to the United States district judge
13   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(1). Within fourteen
14   (14) days after being served with these findings and recommendations, Plaintiff may file written
15   objections with the Court. The document should be captioned “Objections to Magistrate judge’s
16   Findings and Recommendations.” Plaintiff is advised that failure to file objections within the
17   specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834,
18   838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).
19
     IT IS SO ORDERED.
20
21      Dated:     December 4, 2019                             /s/
22                                                         UNITED STATES MAGISTRATE JUDGE

23

24

25

26
27

28
                                                       2
